


Exhibit 10.13

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

This Second Amendment to Fourth Amended and Restated Warehousing Credit and
Security Agreement (this “Amendment”), is entered into effective as of the 1st
day of June, 2007, by and between SIRVA MORTGAGE, INC., an Ohio corporation
(“Company”) and WASHINGTON MUTUAL BANK, a federal association, (“Lender”).

 


SECTION 1.               RECITALS.  COMPANY AND LENDER ENTERED INTO THAT CERTAIN
FOURTH AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT DATED
JUNE 1, 2006, (THE “CREDIT AGREEMENT”) FOR THE PURPOSES AND CONSIDERATION
THEREIN EXPRESSED.  COMPANY AND THE LENDER DESIRE TO MAKE CERTAIN AMENDMENTS TO
THE CREDIT AGREEMENT AS MORE PARTICULARLY SET FORTH HEREIN.  THEREFORE, COMPANY
AND THE LENDER HEREBY AGREE AS FOLLOWS, INTENDING TO BE LEGALLY BOUND:


 


SECTION 2.               DEFINITIONS AND REFERENCES.  UNLESS THE CONTEXT
OTHERWISE REQUIRES OR UNLESS OTHERWISE EXPRESSLY DEFINED HEREIN, THE TERMS IN
THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS WHENEVER USED IN THIS
AMENDMENT.


 


SECTION 3.               AMENDMENTS.  THE CREDIT AGREEMENT IS HEREBY AMENDED, AS
FOLLOWS:


 


(A)               THE FOLLOWING DEFINITIONS ARE HEREBY AMENDED AND RESTATED TO
READ AND/OR ADDED TO SECTION 1.1 DEFINED TERMS OF THE CREDIT AGREEMENT FOR ALL
PURPOSES:


 

“Aged Mortgage Loan” means (i) a Mortgage Loan other than a Relocation Mortgage
Loan, that satisfies all of the requirements of an Eligible Mortgage Loan except
it has been included in Collateral for a period of more than ninety (90) days
and (ii) a Relocation Mortgage Loan that satisfies all of the requirements of an
Eligible Mortgage Loan except it has been included in Collateral for a period of
more than one hundred twenty (120) days.

 

“Termination Date” means June 1, 2008, or such earlier date upon which Lender’
obligation to fund shall be terminated pursuant to the terms of this Agreement.

 

“Unit Collateral Value” means, at the time of any determination, (a) with
respect to any Eligible Mortgage Loan that is not a Relocation Mortgage Loan,
HELOC Mortgage Loan, or an Aged Mortgage Loan, an amount equal to ninety-eight
percent (98%) of the Collateral Value of such Mortgage Loan as of such date;
(b) with respect to any Eligible Mortgage Loan that is a HELOC Mortgage Loan but
not an Aged Mortgage Loan, an amount equal to ninety-six percent (96%) of the
Collateral Value of such Mortgage Loan as of such date; (c) with respect to any
Eligible Mortgage

 

--------------------------------------------------------------------------------


 

Loan that is a Relocation Mortgage Loan but not an Aged Mortgage Loan, included
in collateral for 90 days or less, an amount equal to ninety percent (90%) of
the Collateral Value of such Mortgage Loan as of such date; (d)  with respect to
any Eligible Mortgage Loan that is a Relocation Mortgage Loan or an Aged
Mortgage Loan, included in collateral for more than 91 days but not in excess of
120 days, an amount equal to eighty percent (80%) of the Collateral Value of
such Mortgage Loan as of such date; (e) with respect to each Aged Mortgage Loan
included in the Collateral (calculated from the date such Mortgage Loan was
originally pledged to Lender) for more than 121 days but not in excess of 150
days, an amount equal to seventy percent (70%) of the Collateral Value of such
Mortgage Loan as of such date; (f) with respect to each Aged Mortgage Loan
included in the Collateral (calculated from the date such Mortgage Loan was
originally pledged to Lender) for more than 151 days but not in excess of 180
days, an amount equal to sixty percent (60%) of the Collateral Value of such
Mortgage Loan as of such date; (g) with respect to each Aged Mortgage Loan
included in the Collateral (calculated from the date such Mortgage Loan was
originally pledged to Lender) for more than 180 days, the Unit Collateral Value
of such Mortgage Loan shall be equal to zero, and (h) with respect to any
Mortgage Loan that is not an Eligible Mortgage Loan, its Unit Collateral Value
shall be zero.

 


(B)           SECTION 2.4 (A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 


“2.4         INTEREST.


 


(A)           (1)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE
UNPAID AMOUNT OF EACH ADVANCE AGAINST MORTGAGE LOANS THAT ARE NOT RELOCATION
MORTGAGED LOANS OR AGED MORTGAGE LOANS SHALL BEAR INTEREST, FROM THE DATE OF
SUCH ADVANCE UNTIL PAID IN FULL, AT A RATE OF INTEREST EQUAL TO THE LESSER OF
(I) THE MAXIMUM RATE, OR (II) A FLOATING RATE OF INTEREST WHICH IS EQUAL TO 100
BASIS POINTS (1.00%) PER ANNUM OVER THE MONTHLY AVERAGE LIBOR RATE.


 

(2)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE UNPAID AMOUNT OF
EACH ADVANCE OUTSTANDING AGAINST RELOCATION MORTGAGE LOANS SHALL BEAR INTEREST,
FROM THE DATE OF SUCH ADVANCE UNTIL PAID IN FULL, AT A RATE OF INTEREST EQUAL TO
THE LESSER OF (I) THE MAXIMUM RATE OR (II) A FLOATING RATE OF INTEREST (“BASIC
RATE”) WHICH IS EQUAL TO 200 BASIS POINTS (2.00%) PER ANNUM OVER THE MONTHLY
AVERAGE LIBOR RATE.

 

(3)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE UNPAID AMOUNT OF
EACH ADVANCE OUTSTANDING AGAINST AGED MORTGAGE LOANS SHALL BEAR INTEREST, FROM
THE DATE SUCH MORTGAGE LOANS BECOME AGED MORTGAGE LOANS UNTIL SUCH ADVANCE IS
PAID IN FULL, AT A RATE OF INTEREST EQUAL TO THE LESSER OF (I) THE MAXIMUM RATE
OR (II) A FLOATING RATE OF INTEREST (“BASIC RATE”) WHICH IS EQUAL TO 200 BASIS
POINTS (2.00%) PER ANNUM OVER THE MONTHLY AVERAGE LIBOR RATE.”

 


(C)           SECTION 2.5(C)(1) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“1            THE EXPIRATION OF NINETY (90) DAYS FROM THE DATE OF ANY ADVANCE
FOR ANY MORTGAGE LOAN (EXCLUDING RELOCATION MORTGAGE LOANS AND AGED MORTGAGE
LOANS);”

 


(D)           SUBSECTIONS 2.5(C)(2) THROUGH 2.5(C)(8) OF THE CREDIT AGREEMENT
ARE HEREBY REDESIGNATED TO SUBSECTIONS 2.5(C)(3) THROUGH 2.5(C)(9) RESPECTIVELY,
AND SUBSECTION 2.5(C)(2) BELOW IS HEREBY ADDED TO THE CREDIT AGREEMENT:


 

“2            THE EXPIRATION OF ONE HUNDRED TWENTY (120) DAYS FROM THE DATE OF
ANY ADVANCE FOR ANY RELOCATION MORTGAGE LOANS;”

 


(E)           SECTION 2.5(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 


“(D)         WITH RESPECT TO AGED MORTGAGE LOANS, THE COMPANY SHALL BE OBLIGATED
TO PAY TO THE LENDER (AND THE COMPANY AUTHORIZES THE LENDER TO CHARGE THE
OPERATING ACCOUNT OR ANY OTHER ACCOUNTS OF THE COMPANY [EXCLUDING MONIES HELD BY
THE COMPANY IN TRUST FOR THIRD PARTIES] IN LENDER’S POSSESSION FOR THE PAYMENT
THEREOF) THE PRINCIPAL PAYMENTS IN THE AMOUNTS AND ON THE DATES SPECIFIED BELOW:


 

(1)           ON THE DATE A PLEDGED MORTGAGE THAT IS NOT A RELOCATION MORTGAGE
LOAN BECOMES AN AGED MORTGAGE LOAN, A PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY
TO REDUCE THE OUTSTANDING UNPAID ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN
AMOUNT EQUAL TO NINETY PERCENT (90%) OF THE COLLATERAL VALUE OF SUCH AGED
MORTGAGE LOAN AS OF SUCH DATE;

 

(2)           THIRTY (30) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE THAT IS NOT
A RELOCATION MORTGAGE LOAN BECOMES AN AGED MORTGAGE LOAN AND THE DATE A PLEDGED
MORTGAGE THAT IS A RELOCATION MORTGAGE LOAN BECOMES AN AGED MORTGAGE LOAN, A
PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY TO REDUCE THE OUTSTANDING UNPAID
ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN AMOUNT EQUAL TO EIGHTY PERCENT
(80%) OF THE COLLATERAL VALUE OF SUCH AGED MORTGAGE LOAN AS OF SUCH DATE;

 

(3)           SIXTY (60) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE THAT IS NOT A
RELOCATION MORTGAGE LOAN BECOMES AN AGED MORTGAGE LOAN AND THIRTY (30) DAYS
FOLLOWING THE DATE A PLEDGE MORTGAGE THAT IS A RELOCATION MORTGAGE LOAN BECOMES
AN AGED MORTGAGE LOAN, A PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY TO REDUCE THE
OUTSTANDING UNPAID ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN AMOUNT EQUAL
TO SEVENTY PERCENT (70%) OF THE COLLATERAL VALUE OF SUCH AGED MORTGAGE LOAN AS
OF SUCH DATE;

 

(4)           NINETY (90) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE THAT IS NOT
A RELOCATION MORTGAGE LOAN BECOMES AN AGED MORTGAGE LOAN AND SIXTY (60) DAYS
FOLLOWING THE DATE A

 

3

--------------------------------------------------------------------------------


 

PLEDGE MORTGAGE THAT IS A RELOCATION MORTGAGE LOAN BECOMES AN AGED MORTGAGE
LOAN, AN AMOUNT EQUAL TO THE BALANCE OF THE AGGREGATE OUTSTANDING UNPAID
ADVANCES AGAINST SUCH AGED MORTGAGE LOAN.”

 


(F)            THE PROMISSORY NOTE (“CREDIT NOTE”) DATED AS OF JUNE 1, 2007, IN
THE ORIGINAL PRINCIPAL AMOUNT OF $40,000,000.00, EXECUTED BY COMPANY AND PAYABLE
TO THE ORDER OF LENDER, IS GIVEN TO LENDER IN RENEWAL AND EXTENSION OF THE
PROMISSORY NOTE DATED AS OF JUNE 1, 2006, IN THE ORIGINAL PRINCIPAL AMOUNT OF
$40,000,000.00, EXECUTED BY COMPANY AND PAYABLE TO THE ORDER OF LENDER (SUCH
NOTE TOGETHER WITH ALL OTHER NOTES HERETOFORE GIVEN TO EVIDENCE THE OBLIGATIONS
ARE REFERRED TO COLLECTIVELY AS THE “PRIOR NOTES”) AND NOT IN NOVATION OR
DISCHARGE THEREOF.  THE DEFINITION OF THE TERM “NOTE” IN THE CREDIT AGREEMENT IS
HEREBY AMENDED TO MEAN THE CREDIT NOTE AND ALL RENEWALS, EXTENSIONS,
MODIFICATIONS, INCREASES, REARRANGEMENTS, AND REPLACEMENTS THEREOF.


 


SECTION 4.               REPRESENTATIONS AND RELEASE OF CLAIMS.  EXCEPT AS
OTHERWISE SPECIFIED HEREIN, THE TERMS AND PROVISIONS HEREOF SHALL IN NO MANNER
IMPAIR, LIMIT, RESTRICT OR OTHERWISE AFFECT THE OBLIGATIONS OF COMPANY AS
EVIDENCED BY THE LOAN DOCUMENTS.  COMPANY HEREBY ACKNOWLEDGES, AGREES, AND
REPRESENTS THAT (I) COMPANY IS INDEBTED TO LENDERS PURSUANT TO THE TERMS OF THE
NOTE; (II) THE LIENS, SECURITY INTERESTS AND ASSIGNMENTS CREATED AND EVIDENCED
BY THE LOAN DOCUMENTS ARE, RESPECTIVELY, FIRST, PRIOR, VALID AND SUBSISTING
LIENS, SECURITY INTERESTS AND ASSIGNMENTS AGAINST THE COLLATERAL AND SECURE ALL
INDEBTEDNESS AND OBLIGATIONS OF COMPANY TO LENDERS UNDER THE NOTE, THE CREDIT
AGREEMENT, ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREIN; (III) ALL OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND ALL
INSTRUMENTS AND DOCUMENTS EXECUTED PURSUANT THERETO OR CONTEMPLATED THEREBY ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THIS DATE; (IV) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE AND
CORRECT REPRESENTATIONS AND WARRANTIES OF COMPANY, AS OF THE DATE HEREOF; AND
(V) COMPANY IS NOT IN DEFAULT AND NO EVENT HAS OCCURRED WHICH, WITH THE PASSAGE
OF TIME, GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT BY COMPANY OF
COMPANY’S OBLIGATIONS UNDER THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.


 


SECTION 5.               SEVERABILITY.  IN THE EVENT ANY ONE OR MORE PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT OR THIS AMENDMENT SHOULD BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, ENFORCEABILITY
AND LEGALITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL NOT
BE AFFECTED IN ANY WAY OR IMPAIRED THEREBY AND SHALL BE ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


SECTION 6.               FEES AND EXPENSES.  COMPANY AGREES TO PAY ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES) OF THE LENDER IN CONNECTION WITH THE PREPARATION, OPERATION,
ADMINISTRATION AND ENFORCEMENT OF THIS AMENDMENT.


 


SECTION 7.               RATIFICATION OF AGREEMENTS.  (A) EXCEPT AS AMENDED
HEREBY, COMPANY RATIFIES AND CONFIRMS THAT THE CREDIT AGREEMENT AND ALL OTHER
LOAN DOCUMENTS ARE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND THAT ALL COLLATERAL IS UNIMPAIRED BY THIS AMENDMENT AND
SECURES THE PAYMENT AND PERFORMANCE OF ALL INDEBTEDNESS AND OBLIGATIONS OF
COMPANY UNDER THE NOTE, THE CREDIT AGREEMENT, AND ALL OTHER LOAN DOCUMENTS, AS
MODIFIED HEREBY.

 

4

--------------------------------------------------------------------------------


 

(b)           The undersigned officer of the Company executing this Amendment
represents and warrants that he has full power and authority to execute and
deliver this Amendment on behalf of the Company this Amendment, that such
execution and delivery has been duly authorized by all necessary corporate
action of Company, and represents and warrants that the resolutions and
affidavits previously delivered to Lender, in connection with the execution and
delivery of the Credit Agreement, are and remain in full force and effect and
have not been altered, amended or repealed in anyway.

 

(c)           Any reference to the Credit Agreement in any Loan Document shall
be deemed to be references to the Credit Agreement as amended hereby.

 


SECTION 8.               AUTHORITY.  THE UNDERSIGNED OFFICER OF THE COMPANY
EXECUTING THIS AMENDMENT REPRESENTS AND WARRANTS THAT HE HAS FULL POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AMENDMENT ON BEHALF OF THE COMPANY THIS
AMENDMENT, THAT SUCH EXECUTION AND DELIVERY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION OF COMPANY, AND REPRESENTS AND WARRANTS THAT THE
RESOLUTIONS AND AFFIDAVITS PREVIOUSLY DELIVERED TO LENDER, IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THE CREDIT AGREEMENT, ARE AND REMAIN IN FULL FORCE
AND EFFECT AND HAVE NOT BEEN ALTERED, AMENDED OR REPEALED IN ANYWISE.


 


SECTION 9.               NO WAIVER.  COMPANY AGREES THAT NO EVENT OF DEFAULT AND
NO DEFAULT HAS BEEN WAIVED OR REMEDIED BY THE EXECUTION OF THIS AMENDMENT BY
LENDER, AND ANY SUCH DEFAULT OR EVENT OF DEFAULT HERETOFORE ARISING AND
CURRENTLY CONTINUING SHALL CONTINUE AFTER THE EXECUTION AND DELIVERY HEREOF.


 


SECTION 10.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND, TO THE EXTENT
APPLICABLE, BY FEDERAL LAW.


 


SECTION 11.             COUNTERPARTS AND GENDER.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL
BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  EACH GENDER USED HEREIN
SHALL INCLUDE AND APPLY TO ALL GENDERS, INCLUDING THE NEUTER.


 


SECTION 12.             NO ORAL AGREEMENTS.  THIS AMENDMENT, THE CREDIT
AGREEMENT, THE NOTE, AND  THE  OTHER  LOAN  DOCUMENTS, AS MODIFIED AND AMENDED
HEREBY, REPRESENT  THE  FINAL  AGREEMENT  BETWEEN  THE  PARTIES  AND  MAY  NOT 
BE  CONTRADICTED  BY  EVIDENCE  OF  PRIOR,  CONTEMPORANEOUS  OR  ORAL 
AGREEMENTS  OF  THE  PARTIES.


 

THERE  ARE  NO  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first written above.

 

 

COMPANY:

 

 

 

 

 

SIRVA MORTGAGE, INC.,

 

an Ohio corporation f/k/a

 

COOPERATIVE MORTGAGE SERVICES, INC.

 

 

 

 

 

By:

/s/ Paul Klemme

 

 

 

 

 

     PAUL KLEMME, President

 

6

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL BANK

 

 

 

 

 

By:

 /s/ Ben R. Culver

 

Name:

Ben R. Culver

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------
